DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
This action is in reply to the reply filed November 4, 2021 (hereinafter “Reply”).
Claims 1-27, 44, and 45 are canceled.
Claims 28-43 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,540,674 B2 (hereinafter the “’674 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features of the present claims 28-45 are disclosed by claims 1-12 of the ’674 patent.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28-45 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 28-45 are directed to an abstract idea without significantly more as required by the Alice test as discussed below.

Step 1
Claims 28-45 are directed to a process, machine, manufacture, or composition of matter. 

Step 2A
Claims 28-45 are directed to abstract ideas, as explained below. 
Prong one of the Step 2A analysis requires identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determining whether the identified limitation(s) falls within at least one of the groupings of abstract ideas of mathematical concepts, mental processes, and certain methods of organizing human activity.
The claims recite the following limitations. Claim 28 recites receiving data indicating investment funds deposited by customers into their corresponding long term investment financial accounts; receive credit card transaction information associated with use of credit cards by the customers when the customers spend credit available on their corresponding cards; and process the received transaction information, a value attribution rate, and a current account value underlying the long term investment financial accounts, and in response generate one or more outputs representing reward benefits that provide additional spending resources to the customers; wherein the process issues the reward benefits for the customers' consumption, on the customers' credit cards, in response to the customers' use of their credit cards using the value attribution rate underlying the long term investment financial accounts, wherein the value attribution rate is based upon an untaxed reward benefits rate for the customer’s credit card and a taxed interest rate for funds deposited in the customer’s long term investment financial account; creates, stores, and administers credit card accounts for the credit cards; and the creates, stores, and administers the long term investment financial accounts; process the long term investment financial Claims 29-45 further specify characteristics of the data used in this algorithm or characteristics of the algorithm itself.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as certain methods of organizing human activity—such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)—because the claim features identified above are commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations.
Further, these limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as mathematical concepts—such as mathematical relationships, mathematical formulas or equations, and mathematical calculations—because the claimed features identified above for calculating the various values are mathematical relationships, mathematical formulas or equations, and mathematical calculations.


Prong two of the Step 2A requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Further, “integration into a practical application” uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application, such as considerations discussed in M.P.E.P. § 2106.05(a)-(h). 
The claims recite the following additional elements beyond those identified above as being directed to an abstract idea. Claim 28 recites a server computing device configured with software in non-transient memory to perform the claimed operations, a credit card provider device, a financial institution computing device, and transmitting information over a network. Claim 30 recites a surety computing device. Claim 42 recites sending a communication to a customer. Claim 44 recites a method that is computer-implemented. Claim 45 recites a non-transient computer-readable medium.
The identified judicial exception(s) are not integrated into a practical application for the following reasons.
First, evaluated individually, the additional elements do not integrate the identified abstract ideas into a practical application. The additional computer elements identified above—the computing devices, software, memory, non-transient computer-readable medium, and network—are recited at a high level of generality (see, e.g., applicant’s specification at pp. 39-40). Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). The use of conventional computer elements to transmit/send and receive information between the various computing devices is the insignificant, extra-solution activity of mere data gathering or outputting in 
Second, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improve the functioning of a computer or improves any other technology. See M.P.E.P. § 2106.05(a). Their collective functions merely provide an implementation of the identified abstract ideas on a computer system in the general field of use of online account management. See M.P.E.P. § 2106.05(h).
Thus, claims 28-45 recite mathematical concepts, mental processes, or certain methods of organizing human activity without including additional elements that integrate the exception into a practical application of the exception.
Accordingly, claims 28-45 are directed to abstract ideas.

Step 2B
Claims 28-45 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The analysis above describes how the claims recite the additional elements beyond those identified above as being directed to an abstract idea, as well as why identified judicial exception(s) are not integrated into a practical application. These findings are hereby incorporated into the analysis of the additional elements when considered both individually and in combination. Additional features of these analyses are discussed below.
Step 2A, prong two, these additional computer elements also provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to transmit/send and receive information between the various computing devices is likewise the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See M.P.E.P. § 2106.05(d)(II). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. In addition to the factors discussed regarding Step 2A, prong two, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely amount to mere instructions to implement the identified abstract ideas on a computer.
Thus, claims 28-45, taken individually and as an ordered combination of elements, are not directed to eligible subject matter since they are directed to an abstract idea without significantly more.

Regarding the Prior Art
The independent claim includes features for issuing reward benefits for the customers’ consumption, on the customers’ credit cards in response to customers’ use of their credit cards using the value attribution rate underlying the long term investment financial accounts, wherein the value attribution rate is based upon an untaxed reward benefits rate for the customer's credit card and a taxed interest rate for funds deposited in the customer's long term investment financial account; wherein the server computing device comprising a credit card provider computing device and a financial institution 
Sullivan (U.S. Pub. No. 2007/0005497 A1) is directed to a method and system for “establishing a card payment instrument account for an approved customer and an investment account for benefit of the approved customer.” (Sullivan at Abstract). Specifically, Sullivan states that “rebates based on card usage are transferred to the investment account periodically for funding the investment account.” Id. at ¶ [0025]. As an example, Sullivan provides that “[n]et purchases made with the credit card are tracked and at the end of predetermined periods, a fixed, predetermined percentage, preferably from about 0.5 to about 2.0 and more preferably from about 0.75 to about 1.25 percent of the total value of the net purchases is rebated by the bank into the mutual fund account.” Id
Iannacci (U.S. Pub. No. 2002/0062249 A1) relates to “combin[ing] a user’s benefit preferences with their payment and award accounts in order to review, assemble, and deliver optimal benefit acquisition solutions on which to base decisions, perform instructions and actions, and settle transactions.” Iannacci at ¶ [0110]. The solution in Iannacci “creates a loyalty provider network that matches benefits and the means to acquire benefits with payments, queries, and exchanges.” Id. at ¶ [0121]. 
Taylor (U.S. Pub. No. 2011/0131097 A1) describes an ATM-based incentive program “comprising the dispensing of an indicia redeemable for a prize” where the “dispensing of the indicia is accomplished through the use of an automated checking machine (ATM).” Taylor at ¶ [0014]. As an example, Taylor states that “ATMs may be used to dispense so-called ‘golden tickets,’ or printed indicia, representing a particular prize.” Id. at ¶ [0032]. Taylor notes that the prize indicia can be redeemed inside a bank branch location and that prizes can include points being added to the customer's reward account. See id. at ¶¶ [0035]-[0036]. Taylor provides that a customer's reward account “may be associated with one or more accounts the existing customer has with the bank” and that reward earnings may be based upon “customer transactions and behaviors.” Id. at ¶¶ [0052]-[0053].
Haliassos et al. (“Credit card debt puzzles,” CFS Working Paper, No. 2005/26, Goethe University Frankfurt, Center for Financial Studies (CFS), November 2, 2005), is cited to show the techniques for managing credit card and retirement accounts.
The closest art of record, including the combination of Sullivan, Iannacci, Taylor, and Haliassos, fails to teach, suggest, or render obvious each and every element of the claims as arranged in the claims, including the features identified above. Further, one of ordinary skill in the art at the time of invention would not look to combine Sullivan, Iannacci, Taylor, and Haliassos, or the other art of record, to arrive at the present claims.

Response to Arguments
The arguments submitted with the Reply have been fully considered. The cancellation of claims 44 and 45 obviates the rejections under § 112. The remaining arguments are not persuasive.
Applicant argues that “the Office is taking the position that the claims involve merely routine or conventional technology without addressing the details of the recited feature.” Reply, p. 9. Examiner disagrees. To the extent the rejections under § 101 rely on findings that certain particular claim elements correspond to well-understood, routine, or conventional activities, these findings are both limited to those particular elements—not the entire claims or without addressing details of the entire element or features—and supported by evidence in the record. 
Applicant argues that the claims include “a practical application which implements technical structures and processes to provide a new and novel system” and lists eleven features that applicant believes provide the practical application. Applicant also asserts that “Each of the above examples needs to be addressed by the Office so that Applicant can fully assess the Examiner’s position.” Examiner disagrees, because the application of the Alice test in the rejections under § 101 delineate claim features that are directed toward abstract ideas, claim features that include “additional elements,” and why these additional elements, both individually and in combination, are insufficient to demonstrate a practical application or add “significantly more” to impart patent eligibility under current examination guidance. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571)272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622